Citation Nr: 0009399	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-32 551A	)	DATE
	)
	)


THE ISSUES

Whether a March 1986 decision of the Board of Veterans' 
Appeals (Board) denying service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  

Whether an April 1988 Board decision determining that new and 
material evidence had not been submitted to reopen a claim of 
service connection for an acquired psychiatric disorder, 
including PTSD, should be revised or reversed on the grounds 
of CUE.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from April 1970 to 
October 1971 and from December 1972 to June 1973.

This matter comes before the Board based on a CUE motion as 
to Board decisions of March 1986 and April 1988 which denied 
service connection for an acquired psychiatric disorder, 
including PTSD.  Additionally, the April 1988 Board decision 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder, including PTSD.  At the time 
of the denial of the moving party's motion for 
reconsideration in September 1998, the Board advised the 
moving party that it would also consider his motion as a 
request for revision of the Board's March 1986 and April 1988 
decisions on the grounds of CUE.


Thereafter, in a letter dated in May 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the May 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  

Thereafter, the moving party informed his representative that 
he wished to file a motion for revision of prior Board 
decisions on the basis of CUE.  In a memorandum to the Board, 
dated in June 1999, the moving party's representative 
requested the veteran's claims folder for purposes of review 
under the provisions of the law which authorizes revision of 
Board decisions on the grounds of CUE.  


The record reflects that the Board received a written 
document, dated in November 1999, which designated the issue 
addressed as whether the March 1986 and April 1988 Board 
decisions denying service connection for an acquired 
psychiatric disorder, including PTSD, contained CUE.  The 
document was styled as a motion for revision of the Board's 
March 1986 and April 1988 decisions on the basis of CUE.

The Board notes that additional evidence has been associated 
with the claims folder that was not of record at the time of 
the subject Board decisions of March 1986 and April 1988.  38 
C.F.R. § 20.1405(b) (1999), one of the regulations 
implementing 38 U.S.C.A. § 7111 (West 1991 & Supp. 1998), 
provides that no new evidence will be considered in 
connection with the disposition of a motion based on CUE.  
Consequently, the Board is precluded from considering any 
evidence submitted after the subject Board decisions in 
reaching its determination as to the matter currently under 
review.


FINDINGS OF FACT

1.  The Board issued a decision in March 1986 which 
determined that an acquired psychiatric disorder was not 
demonstrated in service and that the appellant did not have 
PTSD. 

2.  The Board issued a decision in April 1988 in which it was 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder, including PTSD.

3.  The Board's decisions of March 1986 and April 1988 were 
consistent with and supported by the evidence then of record 
and correctly applied the existing statutory and regulatory 
provisions.


CONCLUSIONS OF LAW

1.  The March 1986 Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & West Supp. 1999); and 38 C.F.R. 
§ 20.1403 (1999).

2.  The April 1988 Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & West Supp. 1999); and 38 C.F.R. 
§ 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In the March 1986 decision, the Board determined that the 
evidence did not establish that an acquired psychiatric 
disorder was present during service; further, that the 
veteran did not have PTSD.  In reaching that determination, 
the Board referred to service medical records indicating that 
the veteran had repeatedly given a preservice history of 
nervousness; however, there were no findings of an acquired 
psychiatric disorder based on psychiatric evaluations 
performed during service, and no finding of an acquired 
psychiatric disorder until many years after his discharge 
from active duty.  The Board noted medical records from 
private and VA medical sources, dated from 1981 to 1984, 
showing that the veteran was diagnosed with various 
psychiatric disorders, including generalized anxiety 
disorder, hypochondriasis and PTSD.  Additionally, the Board 
noted that a review of the claims folder did not reveal 
sufficient clinical findings which would satisfy diagnostic 
criteria for PTSD.  The conclusion of law cited 38 U.S.C.A. 
§ 310 (now, 38 U.S.C.A. § 1110), the applicable law regarding 
direct service connection.  The Board's decision enters no 
finding of fact, reaches no conclusion of law, and cites no 
regulation with respect to the presumption of soundness 
regarding psychiatric status when the veteran entered on 
either period of active duty.  The Board's decision is 
likewise silent as to continuity of symptomatology.  

In its April 1988 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for an acquired psychiatric disorder, 
including PTSD.  In reaching its determination, the Board 
referenced pertinent evidence which was available when it 
issued its March 1986 decision; further, it also considered 
additional evidence from VA and private medical sources, 
dated from 1985 to 1987, showing that the veteran continued 
to have variously diagnosed psychiatric disorders, including 
anxiety neurosis and PTSD.  The Board pointed out that a 
review of the additional evidence submitted subsequent to its 
March 1986 decision did not reveal findings which would 
support the diagnosis of PTSD.  The conclusion of law cited 
38 U.S.C.A. § 4004; 38 C.F.R. § 19.194 (now at 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1105).  The governing criteria cited 
are pertinent to the finality of Board decisions and to the 
reopening of claims by the submission of new and material 
evidence.  Again, the Board's decision was silent as the 
presumption of soundness or continuity of symptomatology.

In the November 1997 motion for reconsideration of the 
Board's March 1986 and April 1988 decisions denying service 
connection for an acquired psychiatric disorder, including 
PTSD, the moving party's representative referenced service 
medical records of September 1970 and May 1973, as well as VA 
medical records dating from 1981.  In September 1970, a 
mental health evaluation showed that the veteran was rather 
shy and afraid of authority figures.  In May 1973, a 
psychiatric evaluation indicated a history of anxiety; it was 
found that the veteran was passive and dependent and 
displayed immaturity in coping with stress.  In 1981, the 
veteran began receiving treatment at VA medical facilities 
for his psychiatric condition; he had thereafter been 
diagnosed with various psychiatric conditions, including 
generalized anxiety disorder and PTSD; the psychiatric 
conditions had been present when the Board issued its 
decisions in March 1986 and April 1988.  The motion for 
reconsideration goes on to assert that the Board decisions 
contained errors in the application of the governing laws and 
regulations concerning service connection for PTSD; further, 
that there was sufficient evidence to support a diagnosis of 
PTSD.

The Board received a motion from the moving party's 
representative, dated in November 1999, alleging CUE in 
decisions issued by the Board in March 1986 and April 1988 
which denied service connection for an acquired psychiatric 
disorder, including PTSD.  The motion referenced several 
items of evidence which were available when the Board issued 
its March 1986 and April 1988 decisions.  In the motion, the 
moving party's representative mentioned service medical 
records of May 1973, VA medical treatment notes of October 
1981, a September 7, 1984 report from Prestera Center for 
Mental Health Services, and a report of a VA psychiatric 
examination performed on December 3, 1984.  In May 1973, it 
was recorded that the veteran had a history of anxiety which 
existed prior to service.  In October 1981, it was noted that 
the veteran reported having sleep problems and feeling 
agitated, depressed and tense.  He gave a history of having 
been in combat in Vietnam.  A tentative diagnosis of PTSD was 
rendered.  

The CUE motion also relates that the psychiatric evaluations 
of September 7, 1984 and December 3, 1984 were performed 
without review of the claims folder.  Having reviewed the 
motion for CUE with respect to these two medical evaluations, 
the Board discerns that the moving party is alleging that VA 
failed in its duty to assist the veteran in the development 
of evidence favorable to his claim.  

The motion for CUE continues by stating that the provisions 
of 38 C.F.R. § 3.304(b) had to be considered at the time the 
Board issued its March 1986 decision.  It appears that the 
moving party's representative is arguing that the Board 
failed to accord the veteran the presumption of soundness at 
service entrance, specified by 38 C.F.R. § 3.304(b).  The CUE 
motion goes on by alleging that the objective evidence, 
available to the Board in March 1986 and in April 1988, 
demonstrated that the veteran developed anxiety in service; 
that the condition persisted chronically after service; and 
that service connection for chronic anxiety should have been 
granted on the basis of 38 C.F.R. § 3.303(b), in view of the 
continuity of symptomatology shown by the evidence then of 
record.


II.  Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a).  In implementing 38 
U.S.C.A. § 7111, the U.S. Congress intended the VA to follow 
the established case law defining CUE found primarily in the 
precedent decisions of the Court.  64 Fed. Reg. 2134, 2137 
(1999).  See Russell v. Principi, 3 Vet. App. 310 (1992) and 
Fugo v. Brown, 6 Vet. App. 40 (1993).


CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (1999).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1) (1999).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (1999).


Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision), the VA's failure 
to fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d) (1999).  CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (1999).


A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (1999).  No new 
evidence will be considered in connection with the 
disposition of a motion for revision of a Board decision 
based on CUE.  38 C.F.R. § 20.1405(b) (1999).

The moving party was provided with CUE regulations in a May 
1999 letter, which advised the moving party of the specific 
filing and pleading requirements governing motions for review 
on the basis of CUE.  The Board finds that the moving party's 
CUE motion of November 1999 contains no more than general 
assertions of CUE with respect to the Board's decisions of 
March 1986 and April 1988.


To the extent that the moving party asserts that the Board 
did not properly consider the significance of service and 
postservice medical records, and therefore improperly weighed 
or evaluated the evidence in its decisions of March 1986 and 
April 1988, disagreement as to how the facts were weighed or 
evaluated has been specifically precluded as a basis for CUE, 
per 38 C.F.R. § 20.1403 (d)(3).  The moving party points to 
no specific evidence which incontrovertibly demonstrated that 
an acquired psychiatric disorder, including anxiety neurosis, 
had its onset during service.  Further, the moving party 
points to no specific evidence which incontrovertibly 
demonstrated that the veteran displayed a pattern of 
symptomatology which could only have been attributed to PTSD, 
rather than to a psychiatric disorder other than PTSD.  In 
sum, the March 1986 Board decision denying service connection 
for an acquired psychiatric disorder, including PTSD, as well 
as the April 1988 Board decision finding that new and 
material evidence had not been submitted to reopen that 
claim, represented reasonable exercises of adjudicative 
judgment, and clearly did not contain an error about which 
"reasonable minds could not differ."  

Besides providing argument making allegations of error about 
how the evidence was weighed or evaluated, the moving party 
makes an implicit allegation of error about VA's failure in 
the duty to assist.  In this regard, the moving party claims 
that VA failed to arrange for examiners to review the 
veteran's claims folder prior to two specifically identified 
psychiatric examinations.  However, VA's alleged failure to 
fulfill the duty to assist has been specifically precluded as 
basis for CUE by 38 C.F.R. § 20.1403(d)(2).  


The moving party also appears to argue that the Board failed 
to apply 38 C.F.R. § 3.304(b) pertaining to the presumption 
of soundness or 38 C.F.R. § 3.303(b) pertaining to continuity 
of symptomatology.  As to 38 C.F.R. § 3.304(b), it is clear 
that the Board implicitly determined the veteran was in sound 
health at service entrance since the presumption of soundness 
with respect to psychiatric status was not addressed in 
either of the decisions which are the subject of this motion.  
In this regard, although the Board's decisions referred to 
the veteran's history of preservice nervous symptoms, the 
Board, nevertheless, made no determination that a psychiatric 
disorder had preexisted the veteran's entrance into service.  
As to 38 C.F.R. § 3.303(b), the Board, after reviewing the 
record available in March 1986 and April 1988, determined 
that the evidence did not demonstrate the presence of any 
acquired psychiatric disorder in service; accordingly, there 
was no basis to consider the matter of postservice continuity 
of symptomatology.  

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE.  Nonspecific allegations of failure to follow 
regulations or failure to provide due process, or any other 
general nonspecific allegations of error, are insufficient to 
satisfy this requirement under 38 C.F.R. § 20.1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in 38 C.F.R. § 20.1404(b) shall be denied.  
Consequently, in view of the fact that no other allegation of 
CUE is supported by the record as noted above, the Board has 
no alternative but to deny the moving party's motion for CUE.


After review of the evidence of record, the Board concludes 
that the moving party has failed to identify any CUE in the 
Board decisions of March 1986 or April 1988.  Accordingly, 
his motion alleging CUE is denied.


ORDER

The motion to revise or reverse the March 1986 Board decision 
denying service connection for an acquired psychiatric 
disorder, including PTSD, on the grounds of CUE is denied.  

The motion to revise or reverse the April 1988 Board decision 
determining that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for an psychiatric disorder, including PTSD, on 
the grounds of CUE is denied.



		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals


 


